Title: To James Madison from James Taylor, 6 March 1809
From: Taylor, James
To: Madison, James



Sir
New Port Ky 6th. March 1809

James W. Moss e[s] quire now of Mason County in this State has made some arrangements to move to that part of the Indiana Territory which appears by a late law of Congress to be made a Separate Territory. He has suggested to me a wish to recieve some secondary appointment in the Illinois Territory, such as Secretary, Register or reciever of public Monies or indeed any other you might please to confer upon him. The former he would prefer.
I refer you to Mr. Graham for Mr. Mosses character & Capacity to discharge any or all of the duties of the Offices I have named. Mr. M has had a classical education & was intended for the bar. He afterward was induced to turn his attention to Phisic and made some progress therein, but his funds being rather circumscribed he was compeled to abandon the pursuit and turned his attention as a clerk to a Mercantile house in this state. Mr. M is a person of about 30 years of age sober discreet and industrous and I do not believe there is a Man of more stern intregrity in the Universe.
He is one of those who took a very firm stand in favor of the present sistem of Goverment and speaks his mind as freely as any man in the state, and has much influence in his county. I am fearful this will reach you too late for the appointment of Secretary; but Mr. Moss told me he had droped a line to Mr. Graham on this subject, but I am awar[e] of the numerous applications that will be made in that quarter, and hope you will pardon me for the liberty I take, resting assured that you will pursue that course you may deem right, having regard to the public good, and to distribute the appointments so as to create as little jealousy as possible.
I find my friend Genl. Dearborn is appointed to the Collectorship of the Port of Boston. As it is probable I shall not have the pleasure & honor of an acquaintance with his successor you might serve me by making mention to him that I was fortunate enough to possess the Genls. confidence, and that I have done & am continuing to do a good deal of business for the Goverment at this place. I have lately erected Barracks for four Companies of Men at this place in addition to the former accomodations for two and am just finishing a stone building for the accommodation of Major Martins family. Indeed I am acting as a Military agent at this Port. I was directed to build boats for the Transportation of 600 Men with their provisions &c down the river some of which have been furnished & have descended and am now going on with Others. I was lately ordered to procure 3,000 bushels of Corn & Oats to be sent to Orleans. About one half is Shiped by Capt. Peter & the other half is ready to descend with the next flotilla which I presume will leave this in a few weeks.
I have also been honored by the Secy of War & the Pay Master of the U:S. with the Payments made to all the Troops recruited in this State & Ohio this duty I am still performing. And I trust I have discharged all my undertakings with good faith. I presume an agent for the Goverment at this place is necessary as all parties descending the river want their boats repaired or some thing furnished. The Troops stationed here want Hospital Stores Straw & fewel &c. & indeed there is constantly some repairs wanting to prevent the public buildings going to wreck. Permit me to assure you Sir that I do not wish from you any improper inte[r]ference in my behalf, but as I have been transacting this business for the Goverment since 1803 trust I shall not be displaced without good cause.
Should the Goverment wish any more boats or vessels built in this quarter I think they can be created here on as good terms as at any other position in this or the adjacent State, as we are about having a ship yard established at this place; and it is acknowledged on all hands that there is more good ship timber on Licking and its waters than in any part of the western Country and a great deal not far from its mouth. With the highest respect & esteem I am Sir Your Obedt Hble Servt
James Taylor
